J-A22029-18 & J-A22030-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.J.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.W., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 3718 EDA 2017

                 Appeal from the Order October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000948-2017,
                         CP-51-DP-0001428-2016

 IN THE INTEREST OF: S.M.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.W., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 3722 EDA 2017

                 Appeal from the Order October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000949-2017,
                         CP-51-DP-0001513-2016



 IN THE INTEREST OF: J.W.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.W., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 3723 EDA 2017

                Appeal from the Order October 12, 2017
J-A22029-18 & J-A22030-18



   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000950-2017,
                         CP-51-DP-0001514-2016

 IN THE INTEREST OF: M.J.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.W., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 3724 EDA 2017

                 Appeal from the Order October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000951-2017,
                         CP-51-DP-0001515-2016

 IN THE INTEREST OF: R.Z.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: A.W., FATHER              :
                                      :
                                      :
                                      :
                                      :   No. 3726 EDA 2017

                 Appeal from the Order October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000952-2017,
                         CP-51-DP-0000180-2017


 IN THE INTEREST OF: A.J.W., JR., A   :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.J.A., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 3765 EDA 2017


                                  -2-
J-A22029-18 & J-A22030-18



                 Appeal from the Decree October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000948-2017,
                         CP-51-DP-0001428-2016

 IN THE INTEREST OF: S.M.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.J.A., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 3767 EDA 2017

                 Appeal from the Decree October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000949-2017,
                         CP-51-DP-0001513-2016



 IN THE INTEREST OF: J.W.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.J.A., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 3769 EDA 2017

                 Appeal from the Decree October 12, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000950-2017,
                         CP-51-DP-0001514-2016

 IN THE INTEREST OF: M.J.W., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.J.A., MOTHER            :
                                      :
                                      :
                                      :

                                  -3-
J-A22029-18 & J-A22030-18



                                               :   No. 3772 EDA 2017

                    Appeal from the Decree October 12, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000951-2017,
                            CP-51-DP-0001515-2016

    IN THE INTEREST OF: R.Z.W., A              :   IN THE SUPERIOR COURT OF
    CHILD                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.J.A., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 3773 EDA 2017

                    Appeal from the Decree October 12, 2017
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000952-2017,
                            CP-51-DP-0000180-2017

BEFORE:      BENDER, P.J.E., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                           FILED DECEMBER 18, 2018

        A.W. (Father) and T.J.A. (Mother) (collectively, Parents)1 appeal from

the decrees and orders granting the petitions of the Philadelphia Department

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 We address Parents’ appeals together. We note that Mother and Father
initially filed a joint brief, which this Court struck on a motion filed by DHS.
Mother and Father then filed separate briefs, although those briefs are
essentially identical.

On June 14, 2018, DHS renewed its request to strike Father’s brief due to
Father’s brief primarily discussing Mother claims, as well as Father’s inclusion
of purportedly waived matters. The guardian ad litem joined DHS’ request on
June 18, 2018. On June 29, 2018, this Court deferred a ruling on the motion
to strike.



                                           -4-
J-A22029-18 & J-A22030-18



of Human Services (DHS) and involuntarily terminating their parental rights

to their sons, S.M.W., born in October of 2007, A.J.W., born in August of 2009,

J.W.W., born in December of 2010, M.J.W., born in January of 2013, and

R.Z.W., born in January of 2017 (collectively, the Children), pursuant to the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, and changing the Children’s

permanency goals to adoption pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.

We affirm.

       We have previously summarized the factual and procedural history of

this matter as follows:

       On July 9, 2016[,] DHS received a Child Protective Services (CPS)
       report alleging that [A.J.W.] was hospitalized at the Children’s
       Hospital of Philadelphia (CHOP) and was diagnosed with a rare
       form of epilepsy named, “Refractory Epilepsy.” The family was
       visiting an unidentified person in Lehigh County when [A.J.W.] had
       a seizure and was transported to a hospital in Lehigh County and
       [then] transferred to CHOP. Mother refused medical treatment
       for [A.J.W.] because she believed the anti-seizure medication
       prescribed to [A.J.W.] was increasing his seizures.          Mother
       attempted to remove [A.J.W.] from CHOP. CHOP staff would not
       allow Mother to remove [A.J.W.] as it would have endangered
       [A.J.W.]’s life not to receive the prescribed medication. The report
       stated [A.J.W.] resided in the state of Delaware. The report stated
       the family had an open case in Lehigh County Children and Youth
       Services (CYS).

       On July 10, 2016, D[H]S received a supplemental report alleging
       that [A.J.W.] was having increased seizure activity.        CYS
       previously had physical custody of [A.J.W.] and returned physical
       custody to Mother on July 5, 2016[,] to make medical decisions
       for [A.J.W.] Mother continued to refuse treatment on the evening
____________________________________________


Because the defects in Mother’s and Father’s briefs do not impede meaningful
appellate review, we deny the motion to strike Father’s brief and the request
to quash Mother’s appeal.

                                           -5-
J-A22029-18 & J-A22030-18



      of July 9, 2016[,] as [A.J.W.] suffered increased seizures. The
      report further stated that if Mother continued to refuse medical
      care for [A.J.W.], he would suffer either neurological damages or
      sudden death. The report stated between the evening of July 9,
      2016[,] and the morning of July 10, 2016, [A.J.W.] experienced
      at least 42 seizures. As a result of the 42 seizures, [A.J.W.]’s
      medical status had deteriorated. [A.J.W.] was moved to the
      Pediatric Intensive Care Unit (PIC) and was intubated.

      On July 10, 2016, DHS obtained an Order of Protective Custody
      (OPC) for [A.J.W.] Approximately one week later, DHS filed a
      dependency petition, and a hearing was held on July 19, 2016. At
      the hearing, the court discovered that [A.J.W.] had three other
      siblings who were in need of medical treatment. Specifically, it
      was noted that [A.J.W.]’s siblings had extensive dental issues. At
      the conclusion of the hearing, the juvenile court adjudicated
      [A.J.W.] dependent pursuant to 42 Pa.C.S. § 6302(1) and ordered
      that DHS investigate the condition of [A.J.W.]’s siblings.

      DHS immediately obtained protective custody of S.[M.]W.,
      J.[W.]W., and M.[J.]W., who were born October 2007, December
      2010, and January 2013 respectively. DHS filed a dependency
      petition on July 29, 2016, and following a hearing, the juvenile
      court adjudicated S.[M.]W., J.[W.]W., and M.[J.]W. dependent.

In Interest of A.W., 187 A.3d 247, 248-49 (Pa. Super. 2018) (citations and

footnotes omitted).

      Subsequently, Mother gave birth to R.Z.W. in January of 2017. DHS

obtained an OPC immediately after his birth. The court adjudicated R.Z.W.

dependent on February 2, 2017.

      On September 27, 2017, DHS filed petitions to involuntarily terminate

Mother’s and Father’s parental rights to the Children and change the Children’s

permanency goals to adoption. On October 12, 2017, the trial court conducted

a hearing on DHS’ petitions. The Children were all represented by a guardian

ad litem, Patrice Lagenbach, Esq., and legal counsel, Nghi Duong Vo, Esq., at


                                     -6-
J-A22029-18 & J-A22030-18



the hearing. DHS presented the testimony of forensic psychologist William

Russell, Ph.D.; Lakesha Akines, DHS case manager; and Camie Turner, foster

care supervisor at the Village. Mother, who was represented by Lindsay M.

Palmer, Esq., presented the testimony of Barbara Bradford, a visitation

supervisor at the Village. Father was represented by Craig B. Sokolow, Esq.2

Neither Mother nor Father testified at the hearing.

       By decrees and orders entered October 12, 2017, the trial court

involuntarily terminated Mother’s and Father’s parental rights to the Children,

and changed the Children’s permanency goals to adoption. On November 13,

2017, Mother and Father filed timely notices of appeal,3 as well as concise

statements of errors complained of on appeal.

       On appeal, both Mother and Father raise the following issues:

    1. Whether the [t]rial [c]ourt erred when it found that the
       Department of Human Services[,] by clear and convincing
       evidence[,] had met its burden to terminate Appellant’s parental
       rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), § 2511(a)(2),



____________________________________________


2  Father’s counsel attempted to present the testimony of a clinical
psychologist, John Marcello Gentry, Ph.D., who performed a parenting
capacity evaluation on Mother and Father. During the examination to qualify
Dr. Gentry, the trial court determined that the doctor did not have the
expertise to testify as to his parental capacity evaluation. Mother and Father
have not challenged the trial court’s determination that Dr. Gentry could not
testify regarding his evaluation.

3Because the thirtieth day after the entry of the trial court’s orders fell on a
Saturday, the November 13, 2017 filings were timely. See 1 Pa.C.S. § 1908.



                                           -7-
J-A22029-18 & J-A22030-18



        § 2511(a)(5), and § 2511(a)(8) and change[d] the goal to
        adoption?[4]

     2. Whether the trial court erred when it found that the termination
        [of] parental rights was in the Child[ren]’s best interests and
        would not cause irreparable harm and that the Department of
        Human Services had met its burden pursuant to 23 Pa.C.S.A.
        § 2511(b)?

     3. Whether the trial court erred by failing to adhere to the In Re
        L.B.M.[5] decision by appointing a child advocate with insufficient
        notice?

     4. Whether the trial court erred in violating parents’ due process
        rights by exhibiting bias and misapplying the rules of evidence?

Mother’s Brief at 3; Father’s Brief at 3.

        Parents first contend that the trial court erred in its evaluation of Section

2511(a). Parents assert that “[o]ther states have found that mere marijuana

use, without evidence that it is harmful to the present and future ability to

care for the child, is not a sufficient basis for termination of parental rights.”

Mother’s Brief at 16; Father’s Brief at 14.         Mother also argues that she

completed her goals and that the Children could have been reunited with her.


____________________________________________


4 While both Mother and Father’s questions involved on appeal suggest that
the trial court erred in changing the Children’s permanency goals to adoption,
neither party includes any meaningful argument regarding the goal change in
the argument portion of their brief. Therefore, we conclude this claim is
waived. See Pa.R.A.P. 2119(b); Giant Food Stores, LLC v. THF Silver
Spring Development, L.P., 959 A.2d 438, 444 (Pa. Super. 2008) (“The
Rules of Appellate Procedure state unequivocally that each question an
appellant raises is to be supported by discussion and analysis of pertinent
authority. Failure to do so constitutes waiver of the claim.”) (citations
omitted).

5   In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality).

                                           -8-
J-A22029-18 & J-A22030-18



Mother’s Brief at 16; Father’s Brief at 15. Parents conclude, “[h]ad the trial

court appropriately evaluated the parents’ compliance with case goals, the

[C]hildren would have been reunified with them. Accordingly, Parents suggest

that “it was an abuse of discretion for the trial court to find that grounds

existed to terminate the[ir] parental rights under [Section] 2511(a).”

Mother’s Brief at 17; Father’s Brief at 15.

      We review these claims mindful of our well-settled standard:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (brackets, internal quotation

marks, and citations omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis

                                      -9-
J-A22029-18 & J-A22030-18



      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). This

Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).

      We have defined clear and convincing evidence as that which is so

“clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter

of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998)).

      In this case, the trial court involuntarily terminated Parents’ parental

rights to S.M.W., A.J.W., J.W.W., and M.J.W. pursuant to Section 2511(a)(1),

(2), (5), (8), and (b). The court involuntarily terminated Parents’ parental

rights to R.Z.W. pursuant to Section 2511(a)(1), (2), (5), and (b).      Here, we

will focus our analysis on Section 2511(a)(2), see B.L.W., 843 A.2d at 384,

which provides as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                      ***




                                      - 10 -
J-A22029-18 & J-A22030-18



            (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

      Our Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows:

      As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

      This Court has addressed incapacity sufficient for termination
      under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent, can
           seldom be more difficult than when termination is based
           upon parental incapacity. The legislature, however, in
           enacting the 1970 Adoption Act, concluded that a parent
           who is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

This Court has noted that “a child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope



                                      - 11 -
J-A22029-18 & J-A22030-18



for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).

     Instantly, in terminating Parents’ rights pursuant to Section 2511(a)(2),

the trial court noted that both Mother and Father missed drug screens and

had drug screens rejected. Trial Ct. Op., 3/20/18, at 7-8. Further, Parents

failed to sign consents needed for future services and evaluations for the

Children. Id. at 8. The court also noted that when the Children were removed

from Parents’ care, none of the children were enrolled in school, nor were

there any records of any type of home schooling. Id. At visits, Parents were

uninterested in the Children’s schoolwork and there were six incidents that

required staff or security to de-escalate Father’s responses to staff.    Id.

Parents did not progress to unsupervised visits. Id. at 9. Additionally, the

court credited the expert testimony of Dr. Russell that Mother exhibited a

pattern of neglect coupled with poor judgment. Id.

     Our review of the record reveals that both Mother and Father had

identical FSP goals. The goals consisted of undergoing mental health and drug

and alcohol treatment; obtaining housing; signing consents for treatment and

services; maintaining employment and providing documentation; attending

medical and dental appointments; following through with parental capacity

evaluations; and visitation.    N.T., 10/12/17, at 195.       DHS witnesses

acknowledged that Parents completed or progressed with some of their FSP

goals. Id. at 212-18.



                                   - 12 -
J-A22029-18 & J-A22030-18



     With respect to drug and alcohol treatment, Mother completed a course

of drug and alcohol therapy at the Wedge in April 2017. Id. at 213. Father

also attended drug and alcohol treatment at the Wedge, but DHS received no

documentation showing he successfully completed the program. Id. at 191.

     However, Parents were inconsistent with respect to appearing for

random drug screens. Between June 2017 and October 2017, DHS requested

five random drug screens. Id. at 183. Parents both appeared for drug screens

on June 29, 2017, but left without taking a drug screen. Id. at 184, 190-91.

On October 3, 2017, Parents were requested to provide drug screens, but both

indicated they could not come in that day. Id. at 184, 190.

     Mother had a drug screen rejected on August 18, 2017. Id. at 184.

Further, Mother tested positive for cocaine in June of 2017.       Id. at 182.

Mother claimed she must have eaten something and would reconnect with

drug and alcohol treatment. Id. at 183. Father had a sample rejected for

being too “thick” on September 12, 2017, and due to the creatine level of the

samples on June 9 and 21, 2017. Id. at 190-91. Based on the foregoing, Ms.

Akines, the DHS case manager, testified that Parents were not in compliance

with the FSP goal of completing drug and alcohol treatment and maintaining

sobriety. Id. at 194.

     With regard to housing, Mother and Father resided together in a one-

bedroom apartment at the time of the hearing.       Id. at 214-15.     Parents

installed two sets of bunk beds in the bedroom for Children. Id.



                                   - 13 -
J-A22029-18 & J-A22030-18



       With respect to Mother in particular, Dr. Russell opined that there were

significant issues that the Children faced that Mother could not adequately

address.    Id. at 88.     Specifically, Dr. Russell observed that the Children’s

dental and medical needs were not cared for, and that Mother places her own

wants above the Children’s needs.6 Id. at 89-90. Dr. Russell concluded that

Mother could not provide safety and permanency for the Children. Id. at 87.

Dr. Russell suggested that Mother showed “a pattern of systemic neglect” of

Children’s needs and continued to show poor judgment.7 Id. at 93.

       Dr. Russell further noted Mother claimed to homeschool the Children but

had no plan or program, and felt that the Children being happy was more

important than their education. Id. at 90-91. Rather than homeschooling,

Mother was “unschooling,” allowing the Children to learn in any manner that

they could, without any teaching or instruction. Id. at 94.



____________________________________________


6 We reiterate that A.J.W. suffers from refractory epilepsy which requires
medication and a special diet. Additionally, it was discovered that S.M.W. and
J.W.W. both suffered from significant tooth decay. The trial court noted that
Father attempted to treat A.J.W.’s seizures with marijuana oil and that “Father
admitted to administering marijuana oil to S.M.W., J.W.W. and M.J.W. to keep
them calm.” Trial Ct. Op., 3/20/18, at 3.

7 Mother also posted a “go fund me video.” The video is not included in the
certified record. However, the spoken portion of the video is included in the
transcript from the February 2, 2017 adjudicatory hearing regarding R.Z.W.
It consists of Mother detailing the history of her case and requesting funds to
obtain private counsel. The transcript of the video reveals Mother claimed
that A.J.W. was “medically kidnapped,” and that the Children were placed in
care because she tried to sign her son out of the hospital against medical
advice. N.T., 2/2/17, at 11-13.

                                          - 14 -
J-A22029-18 & J-A22030-18



      As to Children’s continuing educational needs, Children entered school

once in foster care and showed significant speech, learning and cognitive

delays. Id. at 91. Parents failed to support the Children’s education while

Children were in foster care. For example, S.M.W. did not attend school until

he was in the second grade, and attended only after he was placed in foster

care. Id. at 197. Initially, he was doing both second grade and kindergarten

work to catch up. Id. Although he could not read when he started school, he

progressed to being on target for his grade. Id. at 198. Ms. Akines testified

he has excelled in reading and math and is very excited to read and talk about

his day. Id. at 197.

      DHS recommended that Parents discuss the Children’s education

experiences with them during the visit. However, Parents did not want to do

homework with S.M.W. during visits, asserting that it interfered with their

visit. Id. at 196, 199-200. Further, S.M.W. would appear for visits ready to

read a story. Id. at 279. When Father showed a lack of interest, S.M.W.

responded by shutting down and stopped asking to do his school work. Id.

When S.M.W. sought to discuss his schooling with his parents, Father told

S.M.W. that “real learning starts when you forget everything you learned.”

Id. at 199.   Parents’ attitude towards school was particularly concerning

because the Children were not enrolled in school at all when they came into

care. Id. at 200.




                                    - 15 -
J-A22029-18 & J-A22030-18



        With respect to visitation, Parents’ visitation was always supervised. Id.

at 172. Initially, visits were held at the foster care agency, the Village. At

visits, the supervisor needed to redirect Father because he swung one child

around by their ankles. Id. at 178. Father eventually stopped, but told the

supervisor, “[t]hese are my kids. I’m going to do what I want to do with

them.     This is how I play with them.”       Id. at 282.   The supervisor was

concerned that a child would get hurt during the visits as Father became rough

with the Children and Mother could not get him to stop. Id. at 281, 295. All

of the visitation supervisors expressed concerns about Parents’ ability to

redirect their behavior during visits. Id. at 180.

        Throughout the Children’s time in foster care, Ms. Akines noted

approximately six incidents where multiple agency, facility staff, or security

were required to de-escalate a situation with Parents. Id. at 193. At a visit

less than six months prior to the termination hearing, Father became upset

because, during an intake, a therapist did not speak to him immediately. Id.

at 173. He requested to speak to the supervisor and director, who became

involved and attempted to calm him down. Id. at 174-75. As a result of

Father’s actions, the Village reported they would not offer further supervised

visits. Id. at 175. Instead, they recommended therapeutic visits. Id. Ms.

Turner, a visitation supervisor, believed that the therapeutic visits would

alleviate the issues associated with the excessive roughness at the visits, but

she believed security would still need to be available.          Id. at 293-94.



                                      - 16 -
J-A22029-18 & J-A22030-18



Accordingly, instead of progressing to unsupervised visitation, Parents

regressed to therapeutic visits. Id. at 195-96.

          In sum, the record supports the trial court’s conclusion that Parents are

incapable of parenting the Children and that they cannot or will not remedy

their parental incapacity under Section 2511(a)(2). Parents failed to comply

with their goals. They continued to evade drug screens. They have shown an

indifference to Children’s education. More troublingly, Parents could not safely

visit with their children even in a supervised setting. It is apparent that neither

Mother nor Father will remedy this situation at any point in the foreseeable

future.      Accordingly, we discern no abuse of discretion in the trial court’s

conclusion, see R.J.S., 901 A.2d at 513, and Parents’ arguments—namely,

that their use of marijuana did not warrant termination of their parental rights

and that they complied with several aspects of their FSP’s—do not warrant

relief.

          Next, Parents argue the trial court erred in terminating their parental

rights pursuant to subsection 2511(b) because the Children have a bond with

Parents and want to remain in their care. Mother’s Brief at 19, Father’s Brief

at 18. Parents assert that Children have a strong bond with Parents and there

would be irreparable harm to the Children if the parental bond was severed.

Mother’s Brief at 19, Father’s Brief at 18.       Parents fault the trial court for

concluding that there would be no irreparable harm to the Children if their

bond with Parents was severed. Additionally, Parents claim that the trial court


                                        - 17 -
J-A22029-18 & J-A22030-18



improperly concluded the bond with Parents was unhealthy. Mother’s Brief at

20, Father’s Brief at 19.

      Section 2511(b) states:


      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(b).

      It is well settled that:

      [S]ection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term “bond” is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing


                                     - 18 -
J-A22029-18 & J-A22030-18



              parent-child bond can be severed without detrimental
              effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (internal

quotation marks and citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations

omitted). Although it is often wise to have a bonding evaluation and make it

part of the certified record, “[t]here are some instances . . . where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008) (citation omitted).

        This Court has noted that

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.




                                      - 19 -
J-A22029-18 & J-A22030-18



In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal quotation

marks and citations omitted).

      Thus, the court may emphasize the safety needs of the child.                 See

K.Z.S., 946 A.2d at 763 (affirming involuntary termination of parental rights,

despite existence of some bond, where placement with mother would be

contrary to child’s best interests). “[A] parent’s basic constitutional right to

the custody and rearing of . . . her child is converted, upon the failure to fulfill

. . . her parental duties, to the child’s right to have proper parenting and

fulfillment   of   [the   child’s]   potential    in   a   permanent,   healthy,   safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal

citations omitted).

      In concluding that involuntarily terminating Parents’ parental rights

would best serve the Children’s needs and welfare, the trial court observed

that Parents had a bond with the Children.             Trial Ct. Op., 3/20/18, at 11.

Further, the court noted the gains the Children made in foster care, as well as

the fact that the Children are currently in the same pre-adoptive home. Id.

at 11-12. The court concluded termination of Parents’ parental rights met the

Children’s needs and welfare and that there would be no irreparable or

detrimental harm to the Children to terminate Parents’ parental rights. Id. at

12.

      The record supports the trial court’s conclusion.          Ms. Aikens testified

that when asked, the Children expressed that they want to go home with


                                         - 20 -
J-A22029-18 & J-A22030-18



Parents. N.T., 10/12/17, at 244. Ms. Akines observed a bond between the

Children and Parents. Id. at 244-45. Children also call Parents Mom and Dad

and call foster mother “Ms. [R.]” Id. at 244.

      However, Ms. Akines also believed it would be harmful for the Children

to be removed from the foster parent. Id. at 222. Ms. Akines opined the

Children have a bond with the foster parent and noted they speak highly of

her. Id. Ms. Akines observed positive interactions between the Children and

the foster parent, who is able to control their behavior, attend to their needs,

and give them one-on-one attention. Id. at 222-23. Ms. Akines believed the

Children view the foster parent as their primary caregiver. Id. at 224. Ms.

Akines recounted that the foster parent was instructed not to pick up the

Children from the visitor room because the Children run to the foster parent,

which results in Mother being upset. Id. at 222.     Ms. Akines also noted the

Children have a bond with each other and are placed in the same foster home.

Id. at 223-24.   Ms. Akines opined it would not harm the Children beyond

repair if Parents’ rights were terminated. Id. at 225-26.

      Ms. Turner, the visitation supervisor, testified the Children were equally

bonded to Parents and the foster parent. Id. at 292. Ms. Turner believed the

Children enjoyed visits with Parents, but she could tell the foster parent met

their emotional needs. Id.

      Following our review, we conclude that the trial court appropriately

considered the bond between the Children and Parents, as well as the bond


                                     - 21 -
J-A22029-18 & J-A22030-18



between the Children and their foster parent. The court properly considered

the facts that brought the Children into foster care in determining that the

bond between Parents and the Children were unhealthy, as well as the impact

that terminating Parents’ rights would have on the welfare of the Children.

Because the record and law supports the trial court’s conclusion that

terminating Parents’ rights meets the Children’s needs and welfare, we affirm

its conclusion that termination of Parents’ parental rights is appropriate

pursuant to Section 2511(b). See K.K.R.-S., 958 A.2d at 535; See K.Z.S.,

946 A.2d at 763.

      In their third issue, Parents assert the trial court erred in failing to

appoint legal counsel for the Children in advance of the termination hearing.

They acknowledge the court appointed legal counsel for the Children, but

assert that counsel’s appointment, shortly before the hearing, was improper.

Mother’s Brief at 20-21, Father’s Brief at 19-20.        Parents describe the

appointment as the “equivalent to merely checking off a box . . . .” Mother’s

Brief at 20, Father’s Brief at 19. Further, they fault counsel for the Children,

claiming he failed to take the time to understand the complexity of the case

and failed to “effectively advocate for his clients and lacked candor with the

trial court when he advised that he was ready to proceed.” Mother’s Brief at

21, Father’s Brief at 20.   They similarly fault the trial court for failing to

continue the hearing based on the appointment of counsel shortly before the

hearing. Mother’s Brief at 21, Father’s Brief at 20.


                                     - 22 -
J-A22029-18 & J-A22030-18



      As to the appointment of counsel to represent a child in involuntary

termination proceedings, 23 Pa.C.S. § 2313(a) provides:

      § 2313. Representation.

      (a) Child.--The court shall appoint counsel to represent the child
      in an involuntary termination proceeding when the proceeding is
      being contested by one or both of the parents. The court may
      appoint counsel or a guardian ad litem to represent any child who
      has not reached the age of 18 years and is subject to any other
      proceeding under this part whenever it is in the best interests of
      the child. No attorney or law firm shall represent both the child
      and the adopting parent or parents.


23 Pa.C.S. § 2313(a).

      In L.B.M., our Supreme Court addressed “whether 23 Pa.C.S. §

2313(a), which mandates the appointment of counsel for children involved in

contested involuntary termination of parental rights (“TPR”) proceedings, is

satisfied by the appointment of a guardian ad litem (“GAL”) provided that the

GAL is an attorney.” L.B.M., 161 A.3d at 174. The L.B.M. Court did not

overrule this Court’s holding in In re K.M., 53 A.3d 781 (Pa. Super. 2012),

that a GAL who is an attorney may act as legal counsel pursuant to section

2313(a) as long as the dual roles do not create a conflict between the child’s

legal and best interests. The Court defined a child’s legal interests as being

“synonymous with the child’s preferred outcome,” and a “child’s best

interests” as “what is best for the child’s care, protection, safety, and

wholesome physical and mental development regardless of whether the child

agrees.” Id. at 174 & n.2


                                    - 23 -
J-A22029-18 & J-A22030-18



      Subsequently, in In re T.S., 192 A.3d 1080 (Pa. 2018), the Supreme

Court held that the issue of whether a child’s statutory right to counsel was

denied is an alleged error that is non-waivable. T.S., 192 A.3d at 1087. In

T.S., our Supreme Court held that the trial court did not err in allowing the

children’s GAL to act as their sole representative during the termination

proceeding because, at two and three years old, they were incapable of

expressing their preferred outcome. Id. at 1092. The Court explained:

      if the preferred outcome of the child is incapable of ascertainment
      because the child is very young and pre-verbal, there can be no
      conflict between the child’s legal interests and his or her best
      interests; as such, the mandate of Section 2313(a) of the
      Adoption Act that counsel be appointed “to represent the child,”
      23 Pa.C.S. § 2313(a), is satisfied where the court has appointed
      an attorney-[GAL] who represents the child’s best interests during
      such proceedings.

Id. at 1092-93.

      In a series of recent cases, this Court has vacated and remanded

termination cases where it is apparent that appointed counsel for the children

failed to speak with the children to determine their preferred outcome. See

In re T.M.L.M., 184 A.3d 585 (Pa. Super. 2018) (vacating and remanding for

further proceedings when six-year-old child’s preference was equivocal and

the attorney neglected to interview the child to determine whether legal and

best interests were in conflict); In re Adoption of D.M.C., 192 A.3d 1207

(Pa. Super. 2018) (vacating and remanding for further proceedings where the

children’s legal counsel had a limited conversation over the telephone with a

child who was almost thirteen years old, but the child’s preferred outcome was


                                    - 24 -
J-A22029-18 & J-A22030-18



not clear from the record, and counsel had no conversation to ascertain the

younger, four-year-old child’s preferred outcome); In re Adoption of

M.D.Q., 192 A.3d 1201 (Pa. Super. 2018) (vacating and remanding where

this Court was unable to ascertain from the record whether the appointed

counsel represented the subject children’s legal interests and ascertained their

preferred outcomes, but appeared to have speculated as to their preferred

outcomes, and this Court could not determine the children’s legal interests

from the record, either).

      Notwithstanding Parents’ argument, the Children’s legal counsel,

Attorney Vo, represented the Children appropriately.       It is apparent that

counsel met with Children, determined their preferred outcomes, and

expressed the Children’s preferred outcome to the Court. Specifically, counsel

argued regarding the Children’s preferred outcomes as follows:

      MR. VO: Yes. I saw the children together, not individually. And
      during the interview, first, Ms. Akines brought them in. And then
      foster mom came in. They don’t seem to be intimidated or
      (unintelligible) presence of those adults. So, that’s my -- so, my
      conclusion is they wish free -- they’re free to express their wish.
      [R.Z.W.] cannot talk yet. So, I -- I don’t know. I didn’t ask h[im]
      any question. Now, I asked them they know why they’re here.
      They didn’t seem to know why they’re here. I asked whether they
      know what term -- termination of parental rights is. They don’t
      seem to understand.
      I asked them, do they know why DHS -- no. I asked them DH --
      I told them DHS -- they are in this situation because DHS believed
      the bio parents couldn’t take care of them. [S.M.W.] agreed with
      DHS a little. [S.M.W.] -- [S.M.W.] -- [S.M.W.] agreed with DHS.
      (Unintelligible) okay. [S.M.W.]


                                     - 25 -
J-A22029-18 & J-A22030-18



     Now, they all say they are comfortable staying with [the foster
     mother, Ms. R.] But they call her Ms. R[.], and they call [m]om
     and [d]ad -- their bio parents [“]Mom and Dad.[”] And I told them
     after today they may not be able to see their bio parents again,
     so they all say they -- they are sad if they could not do that. They
     all say that, okay.
     Now, I told them, if they have to -- if they have to do one of the
     two things, either go back home to their bio parents or stay here
     with Ms. R[.], [J.W.W.] was the most emphatic he wants to go
     home. [S.M.W.], he hesitated a little. He took like three or five
     seconds to say he wanted to go home.
     [M.J.W.] at first say he doesn’t know. That’s the first round. And
     then on the first round of asking, [A.J.W.] also say he wanted to
     go home with Mom and Dad. So, then, I wait for a while and then,
     you know, I asked them a second round so that -- to make sure
     that I don’t influence them or anything like that.
     So, they still say the same thing. [J.W.W.], [S.M.W.], and
     [A.J.W.] say they all want to go home. [M.J.W.] this time say he
     want to stay with [Ms. R.] But he mumbled. We had to ask him
     really what he -- now, what he say he want to do, stay with R[.]
     That’s my report. Now, my -- so, [M.J.W.], I leave it to Ms.
     Langenbach argument. I’m not going to argue on behalf of
     [M.J.W.] because that’s his best interest, so I’m not to touch on
     that.
     [R.Z.W.], I’m -- you know, I have no position because I cannot
     talk -- I couldn’t talk to him. But the other three I have -- I have
     to advance their legal interest. And I have to say that they have
     right of freedom of association. So, if they want to be with their
     parents, that’s their right. That’s their legal right. They also have
     the right to (unintelligible) the -- the -- their legal needs are there
     for their bio parents. And they also -- and also, if they don’t make
     it, they may lose any kind of right to inheritance that they may
     have if -- that they may if they weren’t terminated. That’s all I
     have.
N.T., 10/12/17, at 363-66.
     Here, counsel’s representation of the Children complied with the

requirements of Section 2313. Accordingly, we conclude the trial court did

                                     - 26 -
J-A22029-18 & J-A22030-18



not err when it appointed counsel for the Children shortly before the hearing,

or when it did not continue the hearing based on the timing of the

appointment.

       In their fourth issue, Mother and Father assert the “[t]rial court erred in

violating parents’ due process rights by exhibiting bias and misapplying the

rules of evidence.” Mother’s Brief at 22, Father’s Brief at 20. After citing

general case law regarding the due process clause, recusal, judicial bias,

requests for continuance, sequestration, hearsay as being inadmissible, and

the effect of court orders, Parents include the following argument:

       It was clear from the inception of this case that Judge Younge
       overreached in maintaining control of this case. The case should
       have been dismissed for lack of jurisdiction when A.J.W. received
       the medical attention he needed. Rather, the court took mother
       into custody to coerce the father into bringing the other children
       physically into the jurisdiction of her court. All children were
       removed from the parents’ care. At the immunization hearing,
       Judge Younge acted with contempt toward the parents’ attorneys,
       and allowed her law clerk to preside over the remainder of the
       hearing. When the matter was submitted for interlocutory appeal,
       Judge Younge should have been minimally involved in the
       dependency case. Instead, when mother gave birth to another
       child, she removed that child from mother’s care. Once the “go
       fund me” video was released,[8] and played in open court, Judge
       Younge should have recused herself.         Rather, she retained



____________________________________________


8 See supra note 7. After reviewing the video at the February 2, 2017,
hearing, Mother stated that the trial judge was in a “horrific mood” and was
yelling, and Mother referred to her case as a debacle and a sham. Id. at 14.
Neither Mother nor Father requested recusal at the February 2, 2017 hearing.
Rather, Parents agreed to take the video down. Id. at 20-21.


                                          - 27 -
J-A22029-18 & J-A22030-18



       jurisdiction over the matter and allowed the city solicitor to swiftly
       move toward termination.
       It does not seem accidental that Judge Younge failed to appoint a
       child advocate until last minute. Her rulings throughout the case
       and TPR hearing demonstrated her lack of objectivity. It was
       evident that the Judge had made up her mind prior to the
       termination hearing. Seemed as though the Judge had made up
       her mind prior to the termination hearing. Given that the
       youngest child had been in care for less than 9 months at the TPR
       hearing, the matter could easily have been listed as a status of
       goal change. However, as early as June 8, 2017, the Judge
       planned for an all-day termination hearing.
       The Judge’s denial of the request for continuance was
       unreasonable, biased, and ill-willed. This is also true of her
       evidentiary rulings, continually in favor of the city and against
       parents. Her failure to implement her own discovery order, honor
       rules of evidence, give appropriate weight to all parties’ testimony,
       or sequester witnesses all demonstrate her violation of parents’
       due process rights.
       Accordingly, the trial court erred in denying parents their due
       process rights and continually exhibiting bias toward them.
Mother’s Brief at 24-25, Father’s Brief at 23-24.9

       “A question regarding whether a due process violation occurred is a

question of law for which the standard of review is de novo and the scope of

review is plenary.”      Commonwealth v. Tejada, 161 A.3d 313, 317 (Pa.

Super. 2017) (citation omitted).          “Due process requires that the litigants

receive notice of the issues before the court and an opportunity to present

their case in relation to those issues.” Brooks–Gall v. Gall, 840 A.2d 993,

____________________________________________


9We observe that Parents stated this issue somewhat differently in their Rule
1925(b) statements. We, nevertheless, find that Parents preserved their
challenges regarding this issue.

                                          - 28 -
J-A22029-18 & J-A22030-18



997 (Pa. Super. 2003) (citation omitted) (recognizing that dependency

proceedings implicate due process concerns).          “It is well settled that

procedural due process requires, at its core, adequate notice, opportunity to

be heard, and the chance to defend oneself before a fair and impartial tribunal

having jurisdiction over the case.” S.T. v. R.W., 192 A.3d 1155, 1161 (Pa.

Super. 2018) (internal quotation marks and citations omitted). “The right of

a litigant to in-court presentation of evidence is essential to due process; in

almost every setting where important decisions turn on questions of fact, due

process requires an opportunity to confront and cross-examine adverse

witnesses.” M.O. v. F.W., 42 A.3d 1068, 1072 (Pa. Super. 2012) (citations

omitted).

      Here, Parents make vague assertions of bias without specifically

identifying how the trial court erred. With respect to the court’s denial of a

continuance to allow counsel for the Children more time to prepare, the denial

was appropriate as counsel adequately represented the Children’s interests.

Additionally, while Parents fault the court for “favoring” DHS over the parents,

the record confirms that the court appropriately considered the facts before it

and reached a decision consistent with the evidence presented.

      For the foregoing reasons, we affirm the decrees and orders of the trial

court involuntarily terminating Mother’s and Father’s parental rights to the

Children, and changing the Children’s permanency goals to adoption.




                                     - 29 -
J-A22029-18 & J-A22030-18



      Decrees and orders affirmed.   Motion to strike denied.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/18




                                 - 30 -